Citation Nr: 1227154	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from June 1970 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that has been related to his active military service by a VA psychiatrist.


CONCLUSION OF LAW

The criteria for entitlement to service connection for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

As an initial matter, the Board notes that the Veteran previously filed a claim for PTSD that was denied in an October 2003 rating decision.  The Veteran did not perfect an appeal of that claim.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Additionally, when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation.  Spencer v. Brown, 4 Vet. App 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

Here, VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  75 Fed. Reg. 39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)).

Accordingly, the Board will treat the Veteran's current claim for PTSD as a new claim and will not address whether or not the Veteran has presented new and material evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2011).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)). 

The Veteran served in the Republic of Vietnam from January 1971 to October 1971.  For the first couple months in Vietnam, his military occupational specialty (MOS) was a cannoneer.  He was then assigned as an ammunition section chief. 

The Veteran has described a number of traumatic experiences while in Vietnam, including a rocket attack on his base during which he witnessed injuries to some of his fellow service members.  See PTSD Questionnaire.  He also described being involved in a firefight with the Vietcong in which three servicemen were killed and another, Private C., was shot.  Id.  The Veteran claimed that he carried Private C. back to base, but that he died too.  Id.  The Veteran also reported being involved in a friendly fire incident in which he also carried an injured comrade and feels guilty because he was unable to help all who were injured.  VA Psychiatric Progress Note (May 22, 2003); Statement from Veteran (April 5, 2010).  The Veteran has been diagnosed with PTSD by multiple VA mental health treatment providers, including two VA psychiatrists, Dr. A.M. and Dr. W.N..  VA Psychiatric Progress Notes (May 22, 2003 and October 7, 2008).  

The events described by the Veteran involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Additionally, the Veteran has described feeling scared and helpless.  See, e.g., VA Psychiatric Progress Note (May 22, 2003); PTSD Questionnaire.  

In May 2003, Dr. A.M. specifically related the Veteran's PTSD diagnosis to his active military service, stating, "[the Veteran] has chronic PTSD symptoms related to combat in Vietnam."  VA Psychiatric Progress Note (May 22, 2003).  

While the Veteran has described other sources of trauma, including the deaths of his spouse and other family members, this is not, in and of itself, evidence that the Veteran's alleged stressors did not occur, rather, it merely indicates that other factors may be contributing to the Veteran's current psychological distress.  See PTSD Consult Response (May 16, 2008) and Psychiatry Progress Note (October 9, 2001).  

Additionally, while the Veteran's alleged stressors could not be confirmed by the RO, the Board notes that the RO obtained unit records that covered the year before the Veteran was deployed to Vietnam, not the ten months he was in country, and as such, their finding that the Veteran's stressors could not be corroborated is questionable.  Under the new regulations, it is not necessary to confirm that a soldier with the last name "C." was killed in Vietnam.  The stressors he has described are not so incredible as to be facially implausible and seem as if they could be consistent with the places, circumstances, and types of the Veteran's service in Vietnam.  

Based on all the above evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for PTSD is warranted under the revised PTSD regulations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


